DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE filed on 5/27/2022 and corresponding amendment filed on 4/28/2022 have been entered.

Response to Amendment
	The amendment filed on 4/28/2022 has been entered.  Claims 1-2, 4-11, and 13-23 are pending in the application.  Claims 3 and 12 are cancelled.  Claim 23 is new.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed on 2/28/2022.

Claim Objections
Claim 18 is objected to because of the following informalities:  
-Claim 18, line 14: please correct “such that the plurality of electrodes is” to “such that the plurality of electrodes are”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1) and further in view of Steil et al. (US 6,558,351 B1).
Regarding claim 1, Holtzclaw discloses a fluid infusion system (see Fig. 1 and 3) comprising:
a housing (infusion-sensor unit 112) configured to be coupled to an anatomy of a user (see par. [0026]);
a tube (tube 150) configured to extend from the housing (infusion-sensor unit 112) (see Fig. 7) for insertion into the anatomy of a user (see Fig. 7), the tube (tube 150) comprising a plurality of conduits (inner tube 152 and outer tube 154) defined within the tube (tube 150), the plurality of conduits (inner tube 152 and outer tube 154) comprising:
a fluid delivery conduit (inner tube 152) configured to facilitate a fluidic connection between a fluid source (fluid infusion device 102) and the anatomy of the user (see par. [0031]), wherein the fluid delivery conduit (inner tube 152) terminates at an end of the tube (tube 150), wherein the end of the tube (tube 150) is configured to be inserted into the anatomy of the user (see par. [0036]), and wherein the end of the tube (tube 150) comprises a fluid outlet (outlet at bottom of tube 150), for delivery of fluid into the anatomy of the user, through which the fluid delivery conduit (inner tube 152) is configured to facilitate the fluidic connection (see Fig. 7, par. [0036] and [0031]-[0032]), and
one or more conduits (outer tube 154) configured to accommodate a plurality of electrodes (sensor conductors 158) for determining a physiological characteristic of the user (see par. [0032], [0028]), wherein each conduit of the one or more conduits (outer tube 154) is configured to extend in parallel with the fluid delivery conduit (inner tube 152) through the tube (see Fig. 3).
However, Holtzclaw fails to explicitly state that the housing is configured to be adhesively coupled to an anatomy of a user; and wherein at least one window is defined along an outer length of the tube at a location that is spaced apart from the end of the tube to create an opening, at the location that is spaced apart from the end of the tube, through the tube and parallel with at least one conduit of the one or more conduits, and wherein the opening is configured to expose the at least one electrode of the plurality of electrodes to the anatomy of the user.
Geismar teaches a fluid infusion system (see Fig. 1) wherein the housing (base 40) is configured to be adhesively coupled to an anatomy of a user (see par. [0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the system of Holtzclaw to be adhesively coupled to the user as taught by Geismar in order to hold the housing to the body (see Geismar par. [0035]).
Modified Holtzclaw still fails to state wherein at least one window is defined along an outer length of the tube at a location that is spaced apart from the end of the tube to create an opening, at the location that is spaced apart from the end of the tube, through the tube and parallel with at least one conduit of the one or more conduits, and wherein the opening is configured to expose the at least one electrode of the plurality of electrodes to the anatomy of the user.
Steil teaches a fluid infusion system (see Figs. 3-4) wherein at least one window (open slot 60) is defined along an outer length of the tube (insertion needle 58) at a location that is spaced apart from the end of the tube (insertion needle 58) (see Fig. 3b, 3d, and 4) to create an opening (open slot 60 is an opening), at the location that is spaced apart from the end of the tube (see Fig. 3b, 3d, and 4), through the tube and parallel with at least one conduit of the one or more conduits (open slot 60 is shown in Figs. 3-4 as parallel with all of the conduits of needle 58), and wherein the opening (open slot 60) is configured to expose the at least one electrode (electrodes 42) of the plurality of electrodes (electrodes 42) to the anatomy of the user (see Fig. 4, col. 36 lines 31-34) (see annotated Fig. 3b of Steil below).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Holtzclaw to include the window of Steil in order to insert the tube and hold the electrodes in place during insertion (see Steil col. 36 lines 31-34).

    PNG
    media_image1.png
    608
    604
    media_image1.png
    Greyscale


Regarding claim 2, modified Holtzclaw teaches the fluid infusion system of claim 1 substantially as claimed. Holtzclaw further teaches wherein the fluid source (fluid infusion device 102) is a fluid delivery device (see par. [0026]) comprising a fluid reservoir (see par. [0027]).

Regarding claim 4, modified Holtzclaw teaches the fluid infusion system of claim 1 substantially as claimed. Holtzclaw further teaches wherein the plurality of electrodes (sensor conductors 158) comprises a reference electrode (R), a counter electrode (C), and a working electrode (W) (see Fig. 3, par. [0030]).

Regarding claim 7, modified Holtzclaw teaches the fluid infusion system of claim 1 substantially as claimed. Steil further teaches that the at least one window (open slot 60) is configured to expose the plurality of electrodes (electrodes 42) to the anatomy of the user (see Steil Fig. 4, see Steil col. 36 lines 31-34, see modifications to claim 1 above to incorporate the window of Steil to the tube of Holtzclaw).

Regarding claim 8, modified Holtzclaw teaches the infusion system of claim 7 substantially as claimed. Holtzclaw further teaches wherein fluid outlet (outlet at bottom of tube 150) is a first fluid outlet, and wherein the tube (tube 150) further comprises one or more additional fluid outlets (outlet at distal end of inner tube 152) configured to face away from the at least one window (window of Steil modified to side of tube 150 of Holtzclaw — see Steil Fig. 4 and rejections of claims 1 and 7 above) such that fluid delivery (via inner tube 152) and physiological characteristic determination (via the sensor conductors 158 exposed by the window of Steil - see modifications to claim 1 above) are capable of being performed at different locations of the anatomy of the user (see Steil Fig. 4 — modifications to claim 1 above).

Regarding claim 13, modified Holtzclaw teaches, in the embodiment of Figs. 1 and 3, the fluid infusion system of claim 1 substantially as claimed. Holtzclaw, in the embodiment of Figs. 1 and 3, further teaches that the fluid delivery conduit (inner tube 152) comprises a first fluid delivery conduit (inner tube 152 can be considered a “first fluid delivery conduit”).
However, modified Holtzclaw, in the embodiment of Figs. 1 and 3, fails to state that the tube further comprises one or more other fluid delivery conduits, and wherein the first fluid delivery conduit, the one or more conduits, and the one or more other fluid delivery conduits are each a respective tubule.
Holtzclaw, in the embodiment of Fig. 5, teaches that the tube (tube 300) further comprises one or more other fluid delivery conduits (tubing material 306), and wherein the first fluid delivery conduit (inner tube within tubing material 306), the one or more conduits (outer layer 308), and the one or more other fluid delivery conduits (tubing material 306) are each a respective tubule (see Fig. 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the single conduit of the system of modified Holtzclaw Figs. 1 and 3 with the multiple conduits of Holtzclaw Fig. 5 because Holtzclaw discloses that the multiple conduit embodiment of Fig. 5 is an alternative embodiment to that of Figs. 1 and 3 which provides the same predictable effect of delivery fluid and providing electrode functions (see Holtzclaw par. [0013] and [0015]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1) and further in view of Steil et al. (US 6,558,351 B1), as applied to claim 1 above, and further in view of Rush et al. (US 2006/0224141 A1).
Regarding claim 5, modified Holtzclaw teaches the fluid infusion system of claim 1 substantially as claimed. However, modified Holtzclaw fails to state wherein the one or more conduits include a plurality of conduits, wherein the at least one window is one of a plurality of windows that are each defined along the outer length of the tube and at respective locations that are spaced apart from the end of the tube to create respective openings, at the respective locations that are spaced apart from the end of the tube, through the tube, and wherein each window of the plurality of windows is configured to expose a respective electrode of the plurality of electrodes to the anatomy of the user.
Rush teaches a fluid infusion system (see Fig. 9-10) wherein the one or more conduits (cannula 950 and sensor 940) include a plurality of conduits (see Fig. 9), wherein the at least one window is one of a plurality of windows (spaces of cannula 1020 for electrodes 1021, 1022, 1023) that are each defined along the outer length of the tube (cannula 1020) (see Fig. 10) and at respective locations that are spaced apart from the end of the tube (see Fig. 10) to create respective openings, at the respective locations that are spaced apart from the end of the tube, through the tube, (electrodes 1021-1023 are disclosed in par. [0074] as maintaining contact with the patient’s analyte, thus they are exposed through the tube to maintain said contact, see Fig. 10), and wherein each window (space of cannula 1020 for electrodes 1021, 1022, 1023) of the plurality of windows (spaces of cannula 1020 for electrodes 1021, 1022, 1023) is configured to expose a respective electrode (sensor electrodes 1021, 1022, 1023) of the plurality of electrodes (sensor electrodes 1021, 1022, 1023) to the anatomy of the user (see Fig. 10, par. [0074]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Holtzclaw with the plurality of windows as taught by Rush such that each electrode may be positioned to maintain fluid contact with the patient's analyte (see Rush par. [0074]).

Regarding claim 6, modified Holtzclaw teaches the fluid infusion system of claim 5 substantially as claimed. Holtzclaw further teaches wherein the fluid outlet (outlet at bottom of tube 150) is a first fluid outlet, and wherein the tube (tube 150) further comprises one or more additional fluid outlets (outlet at distal end of inner tube 152) configured to face away from the plurality of windows (spaces of cannula 1020 for electrodes 1021, 1022, 1023 of Rush incorporated into tube of Holtzclaw — see modifications to claim 5 above) such that fluid delivery (via inner tube 152) and physiological characteristic determination (via the sensor conductors 158 exposed by the windows of Rush — see modifications to claim 5 above) are capable of being performed at different locations of the anatomy of the user (see Rush Fig. 10 — modifications to claim 5 above).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1) and further in view of Steil et al. (US 6,558,351 B1), as applied to claim 1 above, and further in view of Bachinski et al. (US 2013/0023816 A1).
Regarding claim 9, modified Holtzclaw teaches the fluid infusion system of claim 1 substantially as claimed. Holtzclaw further teaches wherein the tube (tube 150) further comprises an outer layer of material (material which forms outer tube 154) used to form the one or more conduits (outer tube 154) adjacent the fluid delivery conduit (inner tube 152), and wherein the at least one window (window of Steil incorporated into the tube of Holtzclaw – see modifications to claim 1 above) creates the opening through the outer layer (material which forms outer tube 154).
However, Holtzclaw fails to explicitly state that the material is a heat shrink material.
Bachinski teaches a system (see Fig. 4A-4C) having a heat shrink material (heat- shrink tubing 414) forming an outer layer around the electrode (see Fig. 4A-4C, par. [0057]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the system of modified Holtzclaw to be a heat shrink material as taught by Bachinski in order to provide mechanical support to the system as well as providing electrical insulation between the electrodes and the user (see Bachinski par. [0057]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1) and further in view of Steil et al. (US 6,558,351 B1), as applied to claim 1 above, and further in view of Van Antwerp et al. (US 2009/0062767 A1).
Regarding claim 10, modified Holtzclaw teaches the infusion system of claim 1 substantially as claimed. Holtzclaw further teaches that the tube (tube 150) is inserted into the anatomy of the user (see par. [0026], tube 150 of infusion-sensor unit 112 is shown in Fig. 7); however, modified Holtzclaw fails to state that the tube is inserted into the anatomy of the user using a needle that at least partially envelopes the tube.
Van Antwerp teaches a fluid infusion system (see Fig. 8A-8D), wherein the tube (sensor and tube, see Fig. 8B) is inserted into the anatomy of a user using a needle (see Fig. 8B) that at least partially envelopes the tube (sensor and tube, see Fig. 8B).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Holtzclaw to include the needle of Van Antwerp in order to insert the device into the patient (see Van Antwerp par. [0064]).

Regarding claim 11, modified Holtzclaw teaches the fluid infusion system of claim 1 substantially as claimed. Holtzclaw further teaches that the tube (tube 150) is inserted into the anatomy of the user (see par. [0026], tube 150 of infusion-sensor unit 112 is shown in Fig. 7); however, modified Holtzclaw fails to state that the tube is inserted into the anatomy of the user using a needle that is extended through the fluid delivery conduit.
Van Antwerp teaches a fluid infusion system (see Fig. 8A-8D), wherein the tube (sensor and tube, see Fig. 8B) is inserted into the anatomy of a user using a needle (see Fig. 8B) that is extended through the fluid delivery conduit (the tube delivers fluid) (see Fig. 8B).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Holtzclaw to include the needle of Van Antwerp in order to insert the device into the patient (see Van Antwerp par. [0064]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1) and further in view of Steil et al. (US 6,558,351 B1), as applied to claim 1 above, and further in view of Burnes et al. (US 2008/0132773 A1).
Regarding claim 14, modified Holtzclaw teaches the fluid infusion system of claim 1 substantially as claimed. Holtzclaw further teaches wherein the plurality of electrodes (sensor conductors 158) correspond to one or more wires (each electrode 158 is a wire 158), and wherein the fluid delivery conduit (inner tube 152) is defined by an enclosure formed using the wires (sensor conductors 158) (see Fig. 3).
However, Holtzclaw fails to state that the one or more wires are of a ribbon cable, the enclosure formed using the ribbon cable.
Burnes teaches a system (see Fig. 1) with wires (insulated lead wires 18) forming a ribbon cable (lead set cable 12) (see par. [0031]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wires of the system of modified Holtzclaw to be a ribbon cable as taught by Burnes because Burnes discloses that a ribbon cable is an alternative configuration for electrodes yielding a predictable result of transmitting electrical signals (see Burnes par. [0031]). This modification provides that the enclosure (see Holtzclaw Fig. 3) is formed using the ribbon cable.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1).
Regarding claim 15, Holtzclaw discloses a fluid infusion system (see Fig. 1 and 6) comprising:
a housing (infusion-sensor unit 112) configured to be coupled to an anatomy of a user (see par. [0026]);
one or more fluid delivery tubes (tube 400) configured to extend from the housing (infusion-sensor unit 112) (such as shown by alternate tubes 150/152 of Fig. 7; “Fig. 7 is a side view of an exemplary embodiment of the combined infusion-sensor unit 112” [0036]) for insertion into the anatomy of the user (such as shown by alternate tubes 150/152 of Fig. 7), thereby facilitating a fluidic connection between a fluid source (fluid infusion device 102) and the anatomy of the user (see par. [0035], [0026]); and
a plurality of electrodes (W, R, G, C) configured to determine a physiological characteristic of the user (see par. [0035], [0028]), the plurality of electrodes (W, R, G, C) being integrated with respective outer surfaces of the one or more fluid delivery tubes (tube 400) (see Fig. 6, par. [0035], the Examiner interprets the electrodes being “spiraled around the exterior of the tubing material” as being “integrated with respective outer surfaces”).
However, Holtzclaw fails to explicitly state that the housing is configured to be adhesively coupled to an anatomy of a user.
Geismar teaches a fluid infusion system (see Fig. 1) wherein the housing (base 40) is configured to be adhesively coupled to an anatomy of a user (see par. [0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the system of Holtzclaw to be adhesively coupled to the user as taught by Geismar in order to hold the housing to the body (see Geismar par. [0035]).

Regarding claim 16, modified Holtzclaw teaches, in the embodiment of Figs. 1 and 6, the fluid infusion system of claim 15 substantially as claimed. However, modified Holtzclaw, in the embodiment of Figs. 1 and 6, fails to state that the one or more fluid delivery tubes comprise a plurality of interconnected tubes configured to form an enclosure.
Holtzclaw, in the embodiment of Fig. 5, teaches that the one or more fluid delivery tubes (tube 300) comprise a plurality of interconnected tubes (outer insulator layers forming tubes — see Fig. 5, par. [0034]) configured to form an enclosure (see Fig. 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes of the system of modified Holtzclaw Figs. 1 and 6 each with the outer insulator layer as taught by the system of Holtzclaw Fig. 5 such that the delivery tube comprises a plurality of interconnected tubes forming an enclosure in order to insulate each electrode from its neighboring electrodes (see Holtzclaw par. [0034]).

Regarding claim 17, modified Holtzclaw teaches the fluid infusion system of claim 15 substantially as claimed. Holtzclaw further teaches wherein each fluid delivery tube (tube 400) has a reference electrode, a counter electrode, and a working electrode integrated with the respective outer surfaces of the one or more fluid delivery tubes (tube 400) (see Fig. 6, par. [0035], the Examiner interprets the electrodes being “spiraled around the exterior of the tubing material” as being “integrated with respective outer surfaces”).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw et al. (US 2012/0238849 A1) in view of Geismar et al. (US 2006/0253085 A1), as applied to claim 15 above, further in view of Van Antwerp et al. (US 2009/0062767 A1).
Regarding claim 21, modified Holtzclaw teaches the fluid infusion system of claim 15 substantially as claimed. However, modified Holtzclaw fails to state wherein the respective outer surfaces are flat outer surfaces, and wherein the plurality of electrodes are integrated with the respective flat outer surfaces of the one or more fluid delivery tubes.
Van Antwerp teaches a fluid infusion system (see Fig. 8A-8D), wherein the respective outer surfaces are flat outer surfaces (see flat sensor surface in Fig. 8B), and wherein the plurality of electrodes (electrodes on sensor — see Figs. 6B and 8B) are integrated with the respective flat outer surfaces (see flat sensor surface in Fig. 8B) of the one or more fluid delivery tubes (tube in Figs. 8A-8D).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes of modified Holtzclaw to be integrated with the flat surfaces of the fluid delivery tube as taught by Van Antwerp in order to allow for insertion of the fluid system via a needle which wrap around the flat electrodes to protect the electrodes during insertion (see Van Antwerp par. [0062]).

Regarding claim 22, modified Holtzclaw teaches the fluid infusion system of claim 15 substantially as claimed. Holtzclaw further teaches that the plurality of electrodes (W, R, G, C) are integrated with the respective outer surfaces of the one or more fluid delivery tubes (tube 400) (see Fig. 6, par. [0035], the Examiner interprets the electrodes being “spiraled around the exterior of the tubing material” as being “integrated with respective outer surfaces”).
However, modified Holtzclaw fails to explicitly state that the plurality of electrodes are integrated with the outer surfaces using conductive ink.
Van Antwerp teaches a fluid system (see Figs. 2 and 6B) wherein the plurality of electrodes (electrodes of sensing layer 110, see Fig. 2 and 6B) are integrated with the outer surfaces using conductive ink (see par. [0073] and [0158]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Holtzclaw to integrate the electrodes using conductive ink as taught by Van Antwerp since Van Antwerp teaches that using conductive ink is a common method of printing electrodes that is known in the art (see Van Antwerp par. [0073] and [0158]).

Response to Arguments
Applicant's arguments filed 4/28/2022 with respect to the rejections of claims 1, 5, and 15 have been fully considered but they are not persuasive.
Applicant argues that the added limitations to claim 1 of "wherein each conduit of the one or more conduits is configured to extend in parallel with the fluid delivery conduit through the tube" and the window creating "an opening, at the location that is spaced apart from the end of the tube, through the tube and parallel with at least one conduit of the one of more conduits" overcome the 103 rejection of claim 1 of Holtzclaw in view of Geismar and Steil.  However, the Examiner respectfully disagrees.  As discussed in previous rejections and interviews, the Examiner interprets that open slot 60 of Steil is clearly shown in Figs. 3b, 3d, and 4 to be at a location spaced apart from the distalmost end of the tube (see annotated Fig. 3b of Steil above). Further, Steil shows that the longitudinal axis of slot 60 is parallel to the electrode conduit in Figs. 3c-d.  Holtzclaw Fig. 3 also shows the conduits 152/154 being parallel to each other.
Applicant argues that Rush does not teach a plurality of windows to create respective openings as recited in claim 5.  However, paragraph [0074] of Rush discloses that the electrodes are positioned to maintain contact with the patient’s analyte.  Thus, the electrodes must be exposed to the patient’s analyte via windows/openings in the cannula 1020.  These windows are shown in Fig. 10 as the spaces that accommodate the electrodes 1021-1023.  Applicant referenced par. [0075] of Rush, however par. [0075] refers to three different embodiments (Rush Figs. 12A-C) of a cannula than the embodiment of Fig. 10.
Applicant argues that the added limitation to claim 15 of the "electrodes being integrated with respective outer surfaces of the one or more fluid delivery tubes" overcomes the 103 rejection of claim 15 of Holtzclaw in view of Geismar. However, the Examiner respectfully disagrees.  According to Merriam-Webster's online dictionary, "integrated" means formed into a functioning or unified whole. Fig. 6 of Holtzclaw clearly shows the electrodes (W/R/G/C) spiraled/wrapped around the exterior of the fluid delivery tube (see par. [0035]), such that they are integrated as a single functioning unit.
Applicant argues that Van Antwerp also does not teach the electrodes being integrated with the flat outer surfaces of the tube.  However, as stated, above, Merriam-Webster's online dictionary defines "integrated" as means formed into a functioning or unified whole.  Van Antwerp teaches electrodes being formed as a functioning or unified whole with the flat outer surfaces (outer surfaces of flat sensor portion of Fig. 8B) of the tube (see Fig. 8B).

Allowable Subject Matter
Claims 18-20 are allowable.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 18, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the fluid infusion system as claimed, specifically including a shape-memory wire; and a substrate that encases the shape-memory wire, wherein the shape memory wire is configured to move the plurality of electrodes or one or more fluid outlets defined in the fluid delivery tube between a first state where the plurality of electrodes and the one or more fluid outlets are separated by a first distance and a second state where the plurality of electrodes and the one or more fluid outlets are separated by a second distance that is greater than the first distance such that the plurality of electrodes is positioned to determine the physiological characteristic at a different location from where the one or more fluid outlets defined in the fluid delivery tube are positioned to dispense fluid.
The closest prior art is Holtzclaw et al. (US 2012/0238849 A1) and Geismar et al. (US 2006/0253085 A1).  
Holtzclaw (Figs. 1 and 5) teaches a housing (infusion-sensor unit 112); a fluid delivery tube (tubing material 306); and a substrate (outer layer 308) onto which a plurality of electrodes (sensor conductors 302) are formed.  
Geismar (Fig. 1) teaches the housing (base 40) being configured to be adhesively coupled to a user (see par. [0035]).  
However, neither Holtzclaw nor Geismar teach a shape-memory wire; and a substrate that encases the shape-memory wire, wherein the shape memory wire is configured to move the plurality of electrodes or one or more fluid outlets defined in the fluid delivery tube between a first state where the plurality of electrodes and the one or more fluid outlets are separated by a first distance and a second state where the plurality of electrodes and the one or more fluid outlets are separated by a second distance that is greater than the first distance such that the plurality of electrodes is positioned to determine the physiological characteristic at a different location from where the one or more fluid outlets defined in the fluid delivery tube are positioned to dispense fluid.
Dependent claims 19-20 are allowable by virtue of their dependency on allowable claim 18.

In regards to dependent claim 23, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the fluid infusion system as claimed, specifically including wherein a size of at least two of the plurality of windows is different.
The closest prior art of record is Holtzclaw et al. (US 2012/0238849 A1), Geismar et al. (US 2006/0253085 A1), Steil et al. (US 6,558,351 B1), and Rush et al. (US 2006/0224141 A1).  Holtzclaw as modified by Geismar, Steil, and Rush teaches the fluid infusion system of claim 5 substantially as claimed (see claim 5 rejection above).  However, none of Holtzclaw, Geismar, Steil, or Rush teach wherein a size of at least two of the plurality of windows is different.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783